DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
 	The Prior Art fails to teach a listening device for positioning in an ear canal of a user to process an environmental sound signal, the listening device comprising: an earpiece, at least a portion of the earpiece shaped to at least partially occlude the ear canal of the user when the portion of the earpiece is positioned in the ear canal of the user; a microphone positioned on the earpiece for receiving the environmental sound signal when the earpiece is positioned in the user's ear canal; a sound processing unit electrically coupled to the microphone, the sound processing unit programmed to produce a processed sound signal by identifying a target sound signature within the environmental sound signal received from the microphone, and within the processed sound signal, amplify the identified target sound signature if the identified target sound signature has an amplitude below a predetermined target sound amplitude threshold, and attenuate the identified target sound signature if the amplitude of the identified target sound signature is above a predetermined target sound amplitude maximum; and a speaker electrically coupled to the sound processing unit, the speaker configured to project the processed sound signal as audible sound.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-7494.  The examiner can normally be reached on Monday - Wednesday and Friday 10:30-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S TSANG can be reached on 5712722957.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For general questions such as application status, Monday–Friday, 8:30AM -5:00PM, inquiry to:
Local: 571-272-1000
Toll-Free: 800-786-9199
TTY: 800-877-8339

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks 
P O Box 1450 
Alexandria, VA 22313-1450 

Or faxed to: 
(703) 273-8300, for formal communications intended for entry and for informal or draft communications, please label "Proposed" or "Draft" when submitting an informal amendment. 

Hand-delivered responses should be brought to: 
Customer Service Window 
Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
July 27, 2021

/PHYLESHA DABNEY/Patent Examiner, Art Unit 2653